1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
2                                                                    EASTERN DISTRICT OF WASHINGTON



3                        UNITED STATES DISTRICT COURT Jul 15, 2019
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK      C


4
     UNITED STATES OF AMERICA,                  No. 2:13-cr-06071-SMJ
5
                               Plaintiff,       ORDER DENYING
6                                               DEFENDANT’S REPETITIOUS
                  v.                            MOTION FOR
7                                               RECONSIDERATION
     MICHAEL PETER SPITZAUER,
8
                               Defendant.
9

10         Before the Court, without oral argument, is Michael Peter Spitzauer’s pro

11   se Motion for Reconsideration of Denial of Motion for Reconsideration and

12   Motion of 2255, ECF No. 277. Spitzauer asks the Court to reconsider its June 6,

13   2019 order denying reconsideration of its May 20, 2019 order, which in turn

14   denied his 28 U.S.C. § 2255 motion. See ECF Nos. 274, 276. The Court twice

15   considered and rejected Spitzauer’s challenge to his six-month prison sentence for

16   committing new crimes in violation of his supervised release conditions. The

17   Court declines to entertain Spitzauer’s frivolous arguments a third time.

18         Just as before, Spitzauer fails to demonstrate a manifest error of law or fact,

19   newly discovered or previously unavailable evidence, a manifestly unjust

20   decision, or an intervening change in controlling law. See Rishor v. Ferguson, 822


     ORDER DENYING DEFENDANT’S REPETITIOUS MOTION FOR
     RECONSIDERATION - 1
1    F.3d 482, 491–92 (9th Cir. 2016) (quoting Allstate Ins. Co. v. Herron, 634 F.3d

2    1101, 1111 (9th Cir. 2011)); accord McDowell v. Calderon, 197 F.3d 1253, 1255

3    n.1 (9th Cir. 1999) (en banc).

4          The Court finds that Spitzauer has not made “a substantial showing of the

5    denial of a constitutional right,” 28 U.S.C. § 2253(b)(2), because “jurists of reason

6    could [not] disagree with the [Court]’s resolution of his constitutional claims or

7    . . . conclude the issues presented are adequate to deserve encouragement to

8    proceed further,” Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-El v.

9    Cockrell, 537 U.S. 322, 327 (2003)). Therefore, the Court declines to issue a

10   certificate of appealability. See Fed. R. App. P. 22(b)(1); 28 U.S.C.

11   § 2253(c)(1)(B).

12         Additionally, given the frivolous nature of this filing, the Court directs

13   Defendant to request leave of Court prior to filing any additional motions for

14   reconsideration. Failure to abide may result in his filings being stricken.

15         Accordingly, IT IS HEREBY ORDERED:

16         1.     Spitzauer’s Motion for Reconsideration of Denial of Motion for

17                Reconsideration and Motion of 2255, ECF No. 277, is DENIED.

18         2.     A certificate of appealability is DENIED.

19         3.     Defendant must request leave of Court prior to filing any additional

20                motions for reconsideration in this matter. The motions requesting


     ORDER DENYING DEFENDANT’S REPETITIOUS MOTION FOR
     RECONSIDERATION - 2
1                leave may be no longer than three (3) pages.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

3    and provide copies to the pro se movant.

4          DATED this 15th day of July 2019.

5
                       SALVADOR MENDOZA, JR.
6                      United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20

     ORDER DENYING DEFENDANT’S REPETITIOUS MOTION FOR
     RECONSIDERATION - 3
